     Case 1:18-cv-00307-DAD-JLT Document 79 Filed 02/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES RAYMOND,                            Lead No. 1:18-cv-00307-DAD-JLT
12                  Plaintiff,
13             v.                              ORDER DENYING MOTION TO JOIN
                                               HEIRS
14   WARREN MARTIN,
                                               No.: 1:18-cv-1526-DAD-JLT (Doc. No. 17)
15                  Defendant.
                                               No.: 1:19-cv-01302-DAD-JLT (Doc. No 10.)
16

17   INGRID CRAWFORD SMITH, et al.,
18                  Plaintiffs,
19             v.
20   CITY OF BAKERSFIELD, et al.,
21                  Defendants.
22

23   A.J.C.,

24                  Plaintiff,

25             v.

26   CITY OF BAKERSFIELD, et al.,

27                  Defendants.

28
                                               1
     Case 1:18-cv-00307-DAD-JLT Document 79 Filed 02/26/21 Page 2 of 3


 1           The three above-listed actions are brought by the purported heirs of decedent August
 2   Joshua Crawford, an individual that plaintiffs claim was fatally shot by Bakersfield officers on
 3   November 4, 2017. (Crawford Smith v. City of Bakersfield, No. 1:18-cv-01526-DAD-JLT (E.D.
 4   Cal. Mar. 14, 2019) (“Crawford Smith”), Doc. No. 1 at ¶¶ 14–18; A.J.C. v. City of Bakersfield,
 5   No. 1:19-cv-01302-DAD-JLT (E.D. Cal. Jan. 22, 2020) (“A.J.C.”), Doc. No. 1 at ¶¶ 13–17.) On
 6   March 14, 2019 and January 22, 2020, the actions were consolidated for all purposes, including
 7   trial, by order of the assigned magistrate judge. (Crawford Smith, Doc. No. 26; A.J.C., Doc. No.
 8   20.)
 9           Pending before the court are two motions to join all heirs of decedent Augustus Joshua
10   Crawford brought by defendants City of Bakersfield, Bakersfield Police Department, Chief Lyle
11   Martin, and Warren Martin filed on March 5, 2019 and November 26, 2019.1 (Crawford Smith,
12   Doc. No. 17; A.J.C., Doc. No. 10.) On April 2, 2019, plaintiffs Ingrid Crawford Smith and A.C.
13   filed a statement of non-opposition to the motion. (Crawford Smith, Doc. No. 28.) Plaintiff
14   A.J.C failed to respond, and the time to do so has long since passed. (A.J.C., Doc. No. 16.)
15           Defendant maintains that all heirs of decedent Augustus Joshua Crawford must be joined
16   to this suit because California law permits only one wrongful death action to be pursued.
17   (Crawford Smith, Doc. No. 17-1 at 5–8; A.J.C., Doc. No. 10-1 at 5–8.) The court previously
18   denied without prejudice a nearly identical motion for joinder brought by defendant Warren
19   Martin in the lead case finding that neither mandatory nor permissive joinder was warranted at
20   that time because, inter alia, only one of the known heirs had filed a claim, and that action did not
21   contain a state law wrongful death claim. See Raymond v. Martin, No. 1:18-cv-00307-DAD-JLT,
22   2018 WL 4560686, at *3 (E.D. Cal. Sept. 20, 2018). Subsequently, two additional actions were
23   filed by alleged heirs of decedent Augustus Joshua Crawford, which brought claims for wrongful
24   /////
25   /////
26   /////
27
     1
      Defendants Chief Lyle Martin and Warren Martin are parties only to the motion filed in
28   Crawford Smith v. City of Bakersfield, No. 1:18-cv-01526-DAD-JLT.
                                                      2
     Case 1:18-cv-00307-DAD-JLT Document 79 Filed 02/26/21 Page 3 of 3


 1   death under California state law. While these motions have been pending,2 all three actions
 2   brought by purported heirs of decedent Augustus Joshua Crawford were consolidated. (Crawford
 3   Smith, Doc. No. 26; A.J.C., Doc. No. 20.) Given the current consolidated posture of the actions,
 4   the court finds no further action is necessary and the two pending motions for joinder are denied
 5   as having been rendered moot.
 6                                            CONCLUSION
 7          For the reasons stated above,
 8          1. The motion to join heirs (Doc. No. 17) filed in Crawford Smith v. City of Bakersfield,

 9                No. 1:18-cv-01526-DAD-JLT, and the motion to join heirs (Doc. No. 10) filed in
10                A.J.C. v. City of Bakersfield, No. 1:19-cv-01302-DAD-JLT, are denied as moot; and
11          2. The member cases, Crawford Smith v. City of Bakersfield, No. 1:18-cv-01526-DAD-

12                JLT, and A.J.C. v. City of Bakersfield, No. 1:19-cv-01302-DAD-JLT, are to remain
13                administratively closed while the consolidated action proceeds as Raymond v. Martin,
14                No. 1:18-cv-00307-DAD-JLT.
15   IT IS SO ORDERED.
16
         Dated:     February 26, 2021
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25
     2
26     The court apologizes to the parties and to counsel for the court’s lengthy delay in issuing this
     order. This court’s overwhelming caseload has been well publicized and the long-standing lack
27   of judicial resources in this district has reached crisis proportion. Unfortunately, that situation
     sometimes results in a submitted matter being overlooked for a period of time and that occurred
28   with respect to this motion.
                                                          3
